Citation Nr: 1600406	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  08-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease, claimed as secondary to service-connected right and left knee disabilities.

2.  Entitlement to service connection for a bilateral hip disorder, to include osteoarthritis, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1990 to November 1996.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  

The Veteran was afforded a Board hearing, held by the undersigned in January 2010.  A copy of the hearing transcript has been associated with the claims file.

In May 2010 and June 2014, the Board remanded the matter for further development to include obtaining outstanding treatment records, scheduling VA examinations and to obtain additional records. 

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral hip disability characterized as osteoarthritis was caused by the Veteran's service-connected right and left knee disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a bilateral hip disability characterized as osteoarthritis is secondary to service-connected right and left knee disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a bilateral hip disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service. 38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a) , including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the nexus requirement, unless the later manifestations are clearly due to other ('intercurrent') causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id. Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including arthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Service connection may be granted, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran asserts he has a bilateral hip disorder due an antalgic gait caused by his service-connected right and left knee disabilities.

The evidence supports that the Veteran has a diagnosis of a bilateral hip disorder characterized as osteoarthritis.  The main question is whether this disability is directly related to service or secondary to service-connected disabilities.  For the reasons stated below, the Board finds that his bilateral hip disorder was caused by his service-connected right and left knee disabilities.  Inasmuch as this is a grant of secondary service-connection benefits as to the issue the Board finds it unnecessary to discuss the regulations associated with direct service connection.

Active duty service treatment records (STRs) are negative for complaints or treatment of a bilateral hip disorder.  

Post-service VA treatment records show a diagnosis of osteoarthritis of the hips.  In an April 2007 VA urgent care note, the Veteran complained of some pain in both hips.  The examiner noted some pain on internal rotation.  Hip x-rays showed osteoarthritis.  Additional treatment records dated through September 2014 include on-going complaints of hip pain. 

During a July 2007 fee-based examination, the Veteran denied any hip injury, other than being adjunct to his bilateral service-connected knee disabilities.  X-ray testing showed early osteoarthritis of the left hip.  X-ray testing of the right hip was negative.  After a physical examination, the diagnosis was early osteoarthritis of the left hip secondary to a normal aging process.  The examiner also noted that the Veteran's complaints of bilateral hip pain were neither adjunct nor aggravated by his service-connected bilateral knee pain.  As noted in the Board's May 2010 remand, however, this examiner failed to provide a rationale to support his opinion. 

In April 2008 VA progress note, the examiner noted that an MRI of the left hip was negative for degenerative joint disease and avascular necrosis (AVN).

The Veteran submitted an opinion dated in February 2010 which indicates the Veteran's bilateral hip osteoarthritis is likely to be due to or aggravated by his service-connected knee disease.  The signature is unreadable. 

During a January 2010 Travel Board hearing, the Veteran testified that he never received any treatment for his hips.  He asserted that ever since his knees were injured and surgery was performed on both knees, he had limped.  As he limped, he started having severe pain in the anterior parts of his hips around the buttocks area.  He claimed that his primary care doctor told him that his hip disorder is due to his gait.

In a September 2010 VA examination report, the reviewed the claims file and conducted a physical examination.  The examiner indicated the Veteran's bilateral early arthritis of the hips are stand-alone entities secondary to normal expected aging outcomes that are neither adjunct nor aggravated by the Veteran's service-connected bilateral knee pian.  Additionally, the examiner noted there is no event, activity, or incident in service that directly or indirectly contributed to the Veteran's current bilateral ostearthritis of his hips.  The Veteran was examined in 2007 and his arthritic conditions of his hips have not accelerated beyond expected normal aging outcomes.  The examiner noted the Veteran's primary care opinion was not supported by a rationale.  The examiner also found the Veteran's altered gait mechanics were not significant enough to contribute to or aggravate the Veteran's hip process.  

The Veteran underwent an additional VA examination in May 2015.  The examiner noted a diagnosis of degenerative arthritis of the bilateral hips.  An x-ray report from that time showed bilateral mild to moderate degenerative joint disease.  A June 2015 addendum indicated the Veteran's bilateral hip condition was at least as likely as not caused by his service-connected bilateral knee disability.  The examiner noted that in view of his diagnosis of degenerative joint disease of the bilateral hips at age 37 and years of chronic abnormal weightbearing secondary to his service-connected knee condition, his bilateral hip condition is as least as likely as not secondary to his service-connected knee condition.

Although the July 2007 fee-based and September 2010 VA examiners determined the Veteran's bilateral hip condition was not caused or aggravated by service or his service-connected disabilities, the May 2015 VA examiner and the February 2010 opinion indicates the Veteran's bilateral hip disorder was likely caused by his service-connected bilateral knee disabilities.  

Therefore, the Board concludes that, at the very least, the evidence for and the evidence against the claim is in relative equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a bilateral hip disorder, characterized as osteoarthritis is granted.

REMAND

The Veteran underwent a VA spine examination in May 2015.  In a June 2015 addendum opinion, the examiner found the Veteran's lumbar spine condition was not caused by or a result of his service-connected knee conditions.  The examiner noted there was no medical evidence to support the development of degenerative joint disease (DJD)/degenerative disc disease (DDD) of the lumbar spine secondary to a chronic abnormal weight bearing from a service-connected knee condition.  Additionally, the examiner opined that DJD/DDD of the lumbar spine is age related per literature review.  The examiner stated that there is no evidence of any aggravation for the "same above stated reasons."  The Board finds the opinion inadequate as the examiner failed to explain the rationale for the expressed opinion regarding aggravation by citing relevant medical evidence in support of that particular opinion.  When VA undertakes the duty to provide an examination, it must ensure that the one offered is adequate to resolve the issue on appeal.  As the examiner's opinion is inadequate, an additional VA opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his claimed low back disorder that is not already of record, to include any and all treatment since discharge from service.  After securing any necessary authorizations, attempt to obtain and associate those identified treatment records with the claims file.

2.  Thereafter, refer the Veteran's claims file to the VA examiner who examined him in connection with the May 2015 VA spine examination for an addendum medical opinion.  The entire claims file must be made available to and reviewed by the examiner.

If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the reviewer/examiner should offer an opinion addressing whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's DJD/DDD of the lumbar spine was aggravated (a permanent increase in severity beyond natural progress of the disease) by his service-connected right and left knee or bilateral hip disabilities.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialists' opinion or other information needed to provide the requested opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a low back disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


